Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This final office action is a response to the papers filed on 8/10/2022.
	Claims 1-12 and 17-24 are pending.


				Double Patenting rejection
	The double patenting rejection, claims 1-12 and 17-24, addressed in the previous office action is maintained and made final because no terminal disclaimer has been filed to overcome the Double Patenting rejection.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 17-24  are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Shimbo (US 2007/0096154)
Regarding claim 1, the prior art discloses:
An integrated circuit (fig 2) comprising: 
a first region (cell on left); 
a first conductive structure (140) entirely within the first region, wherein the first conductive structure extends in a first direction (Y/vertical direction); 
a second region (cell on right) adjacent to the first region; and 
a power structure (power supply wire) configured to supply a voltage to the first region or the second region, wherein the power structure comprises a second conductive structure overlapping a boundary between the first region and the second region (fig 2 shows power supply wire overlapping a boundary between the first region and the second region), the first conductive structure and the second conductive structure are aligned in a second direction (x/horizontal direction) different than the first direction (Y/vertical direction), and the first conductive structure and the second conductive structure are separated from each other in the first direction (spacing/distance/separation  in first direction ( Y/ vertical direction)).
(Claims 2-4) a third conductive structure over the second conductive structure (see one or more of fig 2-7); wherein the third conductive structure is in the first/second region (one or more of fig 2-7 show third conductive structure is in the first/second region x/y direction).
(Claim 5) a conductive via (one or more via 190, 191, 192, 193 in one or more of fig 2-7) electrically connecting the second conductive structure and the third conductive structure 
(Claim 6) a third conductive structure parallel to the second conductive structure (see one or more of fig 2-7).
(Claim 7) wherein a width of the third conductive structure in the second direction is equal to a width of the second conductive structure in the second direction (see equal width of conductive/metal structures/ wires/ lines/ rails/ bus in second direction (x/horizontal direction one or more of fig 2-7)).
(Claim 8) wherein a width of the third conductive structure in the second direction is different from a width of the second conductive structure in the second direction (see different width of conductive/metal structures/ wires/ lines/ rails/ bus in second direction (x/horizontal direction) in one or more of fig 2-7).
(Claim 9)  wherein a length of the third conductive structure in the first direction is equal to a length of the second conductive structure in the first direction (see equal length of conductive/metal structures/ wires/ lines/ rails/ bus in first direction (Y/vertical direction) in one or more of fig 2-7).
(Claim 10) wherein an end of the third conductive structure is aligned with an end of the second conductive structure in the first direction (see end aligned of conductive/metal structures/ wires/ lines/ rails/ bus in  first direction (Y/vertical direction) in one or more of fig 2-7).
(Claim 11) wherein an end of the third conductive structure is offset in the first direction with respect to an end of the second conductive structure (see end offset in the first direction (Y/vertical direction) in one or more of fig 2-7).
(Claim 12) wherein a length of the third conductive structure in the first direction is different from a length of the second conductive structure in the first direction (see  length differences of conductive/metal structures/ wires/ lines/ rails/ bus between first direction (Y/vertical direction) and second direction (x/horizontal direction) in one or more of fig 2-7).
Claims 17-24 recite similar subject matter and are rejected for the same reason.



Claims 1, 17, 21 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Yuan (US 2014/0327153)
Regarding claim 1, the prior art discloses:
An integrated circuit (fig 4) comprising: 
a first region (140-A); 
a first conductive structure entirely within the first region (first region 140-A show a conductive structure entirely within the first region), wherein the first conductive structure extends in a first direction (Y/vertical direction); 
a second region (140-B) adjacent to the first region; and 
a power structure (power rail 142-A) configured to supply a voltage to the first region or the second region, wherein the power structure comprises a second conductive structure overlapping a boundary between the first region and the second region (power rail 142-A overlapping a boundary between the first region (140-A) and the second region (140-B)), the first conductive structure and the second conductive structure are aligned in a second direction (x/horizontal direction) different than the first direction (Y/vertical direction), and the first conductive structure and the second conductive structure are separated from each other in the first direction (fig 4 shows the first conductive structure and the second conductive structure are separated/distance spacing from each other in the first direction (Y/vertical direction)).
Claims 17 and 21 recite similar subject matter and are rejected for the same reason.


Claims 1-12 and 17-24 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Biggs (US 2012/0286858)
Regarding claim 1, the prior art discloses:
An integrated circuit (fig 5) comprising: 
a first region (405); 
a first conductive structure entirely within the first region (region 405 shows conductive structure (polygon pattern structure entirely within/inside the first region 405)) , wherein the first conductive structure extends in a first direction (x/horizontal direction); 
a second region (435) adjacent to the first region (405); and 
a power structure configured to supply a voltage to the first region or the second region, wherein the power structure comprises a second conductive structure (VDD) overlapping a boundary between the first region (405) and the second region (435), the first conductive structure and the second conductive structure are aligned in a second direction (Y/vertical direction) different than the first direction (x/horizontal direction), and the first conductive structure and the second conductive structure are separated from each other in the first direction (spacing/distance/separation from each other in the first (x/horizontal direction) as shown in fig 5).
(Claims 2-4) a third conductive structure over the second conductive structure (fig 3-5, 7-9); wherein the third conductive structure is in the first/second region.
(Claim 5) a conductive via (via 310, 452, 460 in fig 3-5, via 707, 747, 762, 764, 772, 774 in fig 8, via 814 in fig 9) electrically connecting the second conductive structure and the third conductive structure.
(Claim 6) a third conductive structure parallel to the second conductive structure (fig 3-5, 7-9).
(Claim 7) wherein a width of the third conductive structure in the second direction is equal to a width of the second conductive structure in the second direction (see equal width of conductor/line/rai/wire/bus in x/y direction in fig 3-5, 7-9).
(Claim 8) wherein a width of the third conductive structure in the second direction is different from a width of the second conductive structure in the second direction (see different width of conductor/line/rai/wire/bus in x/y direction in fig 3-5, 7-9).
(Claim 9)  wherein a length of the third conductive structure in the first direction is equal to a length of the second conductive structure in the first direction (see equal length  of conductor/line/rai/wire/bus in x/y direction in fig 3-5, 7-9).
(Claim 10) wherein an end of the third conductive structure is aligned with an end of the second conductive structure in the first direction (see end aligned of conductor/line/rai/wire/bus in x/y direction in fig 3-5, 7-9) .
(Claim 11) wherein an end of the third conductive structure is offset in the first direction with respect to an end of the second conductive structure (see end offset of conductor/line/rai/wire/bus in x/y direction in fig 3-5, 7-9).
(Claim 12) wherein a length of the third conductive structure in the first direction is different from a length of the second conductive structure in the first direction (see different length  of conductor/line/rai/wire/bus in x/y direction in fig 3-5, 7-9).
Claims 17-24 recite similar subject matter and are rejected for the same reason.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DINH/          Primary Examiner, Art Unit 2851